Atkinson, Justice.
A brief of evidence is indispensable as a part of a lawful motion for new trial. The court, as a matter of grace, made an order by which the movant was “allowed until the hearing to prepare and file a brief of the -evidence in said caso and amend her motion.” Until the brief of evidence was prepared, presented and ordered filed, a motion for new trial was not made. This order was not complied with, and when the case came on to be heard, it was properly dismissed. The movant insists, however, that inasmuch as she amended her motion by the insertion of a ground to the consideration 'of which none of the evidence was necessary, the court should have heard her upon that ground of the motion. The vice of this position lies in the fact, that until a motion for a new trial had been made, there was nothing to amend. Motions for new trial properly made .may be amended by the insertion of new grounds at the hearing, but we know of no authority for the consideration of new and independent grounds of a motion for new trial, where no motion has been originally made upon which they can be engrafted. The movant complied neither with the law nor with the consent order in the preparation of her motion for new trial, and therefore the circuit judge did not err in dismissing it. Judgment affirmed.